SILVER, J.,
with whom JABAR, J., joins, concurring in part and dissenting in part.
[¶ 23] I concur with the majority as to Marilyn R. Davis’s claim of third-party beneficiary status and further agree this cause of action should be analyzed in tort rather than contract. Majority Opinion ¶¶ 11-18. However, I respectfully dissent from the remainder of the majority’s opinion. I would hold that because the hospital parking lot was used around the clock, R C & Sons had a duty to remove snow and ice, similar to the duty we held that the defendant landowner had in Budzko v. One City Ctr. Assocs. Ltd. P’ship, 2001 ME 37, ¶ 13, 767 A.2d 310, 314.
[¶ 24] It makes no sense to remove any legal duty at precisely the moment a snow and ice removal business begins to respond to the triggering storm, simply because the business had no hand in causing the storm. I would hold that R C & Sons had a duty “to reasonably respond to a foreseeable danger posed to ... invitees by a continuing snow or ice storm.” Id. This duty is consistent with that expressed in section 324A of the Restatement (Second) of Torts (1965), which states:
One who undertakes, gratuitously or for consideration, to render services to another which he should recognize as necessary for the protection of a third person or his things, is subject to liability to the third person for physical harm resulting from his failure to exercise reasonable care to protect his undertaking, if
(a) his failure to exercise reasonable care increases the risk of such harm, or
(b) he has undertaken to perform a duty owed by the other to the third person, or
*794(c) the harm is suffered because of reliance of the other or the third person upon the undertaking.
[¶ 25] We have held that if a duty exists, “the question of whether there was a breach of the standard of care would ordinarily be a question for a fact-finder, not susceptible” to summary judgment. Alexander v. Mitchell, 2007 ME 108, ¶ 12, 930 A.2d 1016, 1020. The facts presented in this record are not amenable to summary judgment on the issue of breach because it is not at all clear what R C & Sons did in response to the storm as it unfolded. The parties should also be permitted to develop the record concerning the time from when Davis entered the parking lot to when she emerged from her car. Davis testified that R C & Sons was in the midst of plowing the parking lot but had plowed the area where she parked and where she fell just outside her car. She testified that there was still a snow cover in that area. There was no sand or salt where she fell, but there was ice underneath the snow. The factual record is minimal regarding the steps R C & Sons took in response to the storm or actions it either took or did not take before this storm that may have affected the layer of ice beneath the most recent snow. I would hold that (1) R C & Sons had a duty to respond, see Budzko, 2001 ME 87, ¶ 13, 767 A.2d at 314; (2) the nature of that duty was more rigorous because this was a hospital parking lot and therefore likely under regular use at all times by many people, see id.; (3) the issue is whether R C & Sons breached its duty to respond to the storm, see Alexander, 2007 ME 108, ¶ 12, 930 A.2d at 1020; and (4) the facts regarding whether it breached its duty have not yet been developed. I would therefore vacate the grant of summary judgment and remand the case for further development of the facts.